Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 38 objected to because of the following informalities:  the limitation “…on which it is provided at least one at least one passage opening” requires correction.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of copending Application No. 16972848 in view of US 5829517. Although the claims at issue are not identical, they are not potentially distinct from each other because the reference claim has all elements of the instant claim except for the feature of internal strut in vapor/liquid channel. The feature of providing a strut for mechanical stability is 
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 28, 29, 30, 31, 32, 35, 37, 38, 39, 43 and 44 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 26, the limitation “at least one internal strut member” in line 1 on page 4 renders the claim indefinite because it is unclear whether the limitation is referring to the “at least one strut member” of claim 23 or a different strut member.
Claim 26 recites the limitation "the drain passage" in line 2 on page 4.  There is insufficient antecedent basis for this limitation in the claim.
In claim 28, the limitation “at least one internal strut member” in line 2 renders the claim indefinite because it is unclear whether the limitation is referring to the “at least one strut member” of claim 23 or a different strut member. In line 4, the limitation “the at least one strut member” should be consistent with “at least one internal strut member” to avoid any ambiguity with regard to which strut member is being referred to.
Regarding claim 29, the limitation “at least one connecting internal strut member” and “at least one non-connecting internal strut member” renders the claim indefinite because it is unclear what is intended by “connecting” and “non-connecting” internal strut members. The claim requires clarification with regard to what constitutes connecting and non-connecting internal strut members.
Claim 30 recites the limitation "the at least one non-connecting internal strut member”  in line 5 and “the at least one connecting internal strut member” in line 6.  There is insufficient antecedent basis for this limitation in the claim. The claim also requires clarification with regard to what constitutes connecting and non-connecting internal strut members.
Claim 31 recites the limitation "the at least one non-connecting internal strut member”  in line 1 on page 5. There is insufficient antecedent basis for this limitation in the claim. The claim also requires clarification with regard to what constitutes a non-connecting internal strut member.
Claim 32 recites the limitation "the at least one non-connecting internal strut member”  in line 6 and “the at least one connecting internal strut member” in line 7.  There is insufficient antecedent basis for this limitation in the claim. The claim also requires clarification with regard to what constitutes connecting and non-connecting internal strut members.
Claim 35 recites the limitation "the welding web structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "the welding web structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "the welding web structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "the outer strut members" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 38, the limitation “strut members” in line 2 renders the claim indefinite because it is unclear which strut members the limitation is referring to.
In claim 38, the limitation “at least one passage opening” in line 3 renders the claim indefinite because it is unclear whether the limitation is referring to the passage opening of claim 23 or a different passage opening.
Claim 39 recites the limitation "the passage opening" and “the welding web structure” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 43, the limitation “a frame element” renders the claim indefinite because it is unclear whether the limitation is referring to the frame element of claim 23 or a different frame element.
Claim 44 recites the limitation "the modular flow system frame elements with a film and frame elements with a water-tight vapor permeable membrane" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Preceding limitations has not defined weather the frame elements comprise a film or a membrane. It is also unclear what is intended by the limitation “wherein in the modular flow system frame elements with a film and frame elements with a water- tight, vapor-permeable membrane are stacked alternately”. It is unclear what is being stacked alternatively?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-28, 36, 39, 40, 41, 42, 43 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0197181 (hereinafter referred as “Benton”).
Regarding claim 23, Benton teaches a modular flow system having a plurality of frame elements (100) configured to be combined together to form a stack for forming a functional member including at least one of a membrane distillation stage, a vapor generator, a condenser, a heat exchanger, a filter and/or a pervaporation stage [0068], wherein the frame elements each include: an outer frame (refer annotated fig. 2 below) and an inner frame (refer annotated fig. 2 below), the inner frame encasing a central inner region and being surrounded by the outer frame (refer fig. 2), passage openings and vapor and/or liquid channels (101, 102, 103, 104) arranged between the outer frame and the inner frame, wherein at least one of the vapor and/or liquid channels comprises at least one internal strut member extending between the inner frame and the outer frame (refer annotated fig. 2 below).

    PNG
    media_image1.png
    647
    736
    media_image1.png
    Greyscale

Regarding claim 24, Benton further teaches that at least one of the vapor and/or liquid channels comprises a plurality of adjacent sub- channels which, when the frame elements are stacked together, only some of the sub-channels are connected to the central inner region by a vapor and/or liquid channel opening constituting a through hole in the inner frame (refer fig. 2 indicating channels 102 connected to the central inner region but not channels 101 and 103).
Regarding claims 25-26, Benton further teaches that the frame elements each include: a drain passage (104) arranged between the outer frame and the inner frame, the drain passage comprising at least one internal strut member extending between the inner frame and the outer frame (refer fig. 2).
Regarding claim 27, Benton further teaches that at least one of the passage openings, the vapor and/or liquid channels, and the drain passage is bordered on one side by an outer side of the inner frame and on an opposing side by an inner side of the outer frame (refer fig. 2 indicating openings 101-104 being bordered by inner and outer frames).
Regarding claim 28, Benton further teaches that the at least one internal strut member protrudes from the inner frame toward the outer frame, and/or from the outer frame toward the inner frame, wherein the at least one strut member comprises: at least one connecting internal strut member connecting the inner frame with outer frame (refer the strut member in fig. 2 protruding from inner/outer frame to inner/outer frame).
Regarding claim 33, Benton teaches that at least one passage opening is centrally arranged between two openings (refer openings in a set of 3 on each side in fig. 2).
Regarding claim 36, Benton indicates that there are a plurality of strut members (refer fig. 2).
Regarding claim 39, Benton indicates that the vapor and/or liquid channels and/or the passage opening of each of the stacked frame elements are aligned with one another, respectively (refer fig. 5).
Regarding claim 40, Benton indicates that the vapor and/or liquid channels are arranged on the same side of the central inner region and/or of the inner frame (refer fig. 2, fig. 5).
Regarding claim 41, Benton indicates that the passage openings and the vapor and/or liquid channels are arranged on two opposing sides of the inner frame (refer fig. 2, fig. 5).

Regarding claim 42, Benton further teaches that the inner frames comprise a rectangular form (refer fig. 2).
Regarding claim 43, Benton further teaches that a frame element comprises on both sides of the central inner region a film or on both sides a water-tight, vapor-permeable membrane (refer fig. 4, [0068]).
Regarding claim 44, Benton further teaches that in the modular flow system frame elements with a film and frame elements with a water- tight, vapor-permeable membrane are stacked alternately ([0068], [0073]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 34 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Benton.
Regarding claims 34, 37 and 38, Benton teaches limitations of claim 23 as set forth above. Benton further teaches that the frame element is provided with one or more bonding areas, wherein bonding is done by adhesive, welding, glued line, a fold in material, or any other known mechanism to provide a fluidic seal [0079]. Benton further teaches that the bonding area include surfaces 210, 212, 214, 216, 220 and 233 [0079]. Therefore, Benton suggest providing bonding surfaces (herein welding webs) enabling bonding via a known means such as welding at multiple locations on surfaces of the frame to provide a fluid tight seal. Selecting which locations to provide the bonding surfaces would have been an obvious matter of design choice to one of ordinary skill in the art to provide fluid tight connections. Furthermore, the limitation in claim 38, “for other functions of the modular flow system than a membrane distillation stage” is reciting a functional limitation without imparting additional structure. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Allowable Subject Matter
Claims 29-32 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
The following is a statement of reasons for the indication of allowable subject matter: Claims 29-32, and 35 are allowable over the prior arts US2017/0197181 to Benton, US 5829517 to Schmid. Benton and Schmid teaches frame devices according to claim 1 except having struts/ribs that is non-connecting or provided only partially between inner frame and outer frame.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777